DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 is being anticipated by claim 1 of the US Patent 11,122,715 B2.

Instant Application (17/399,371)
Co-pending Patent (US 11,122,715)
8. A heat pipe assembly comprising: 

plural connected walls having porous wick linings along the walls,







wherein the walls form and seal an interior chamber,

wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber.












1. A heat pipe assembly comprising:

plural connected walls having porous wick linings along the walls;

 an insulating layer coupled with at least one of the walls on a side of the at least one wall that is opposite of the porous wick lining of the at least one wall;

and an interior chamber disposed inside and sealed by the walls,

wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber,

wherein the insulating layer of the at least one wall is directly against a conductive component of an electromagnetic power conversion device such that heat from the conductive component vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the conductive component of the electromagnetic power conversion device.


Claims 8, 9, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 11,122,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 is being anticipated by claims 1-3, 5, 8, 11 and 12 of the US Patent 11,043,876 B2.

Instant Application (17/399,371)
Co-pending Patent (US 11,043,876 B2)














8. A heat pipe assembly comprising: 


plural connected walls having porous wick linings along the walls,











wherein the walls form and seal an interior chamber,



wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber.







































9. The heat pipe assembly of claim 8, wherein the walls are shaped and sized to be located outside of and directly contact a stator of a motor.






8. A heat pipe assembly comprising: 











plural connected walls having porous wick linings along the walls,











wherein the walls form and seal an interior chamber,


wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber.













12. The heat pipe assembly of claim 8, wherein the walls form a rotor sleeve and end plate in which a rotor of a motor is located.

13. The heat pipe assembly of claim 12, wherein the end plate includes elongated fins that axially project away from the end plate in directions parallel to the axis of rotation, wherein the interior chamber extends into the elongated fins.

1. An electric motor of an aircraft, the 

electric motor comprising:

a stator; a rotor disposed around the stator and configured to receive electric current from a power source, the rotor operatively coupled with an aircraft propeller, the rotor configured to rotate around the stator to rotate the aircraft propeller and propel an aircraft; and


a heat pipe assembly coupled with one or more of the stator or the rotor,

the heat pipe assembly including plural connected interior chamber walls having porous wick linings along the walls,

an insulating layer coupled with at least one of the interior chamber walls on a side of the at least one interior chamber wall that is opposite of the porous wick lining of the at least one interior chamber wall, and


an interior chamber disposed inside and sealed by the interior chamber walls, 


wherein the porous wick linings of the interior chamber walls are configured to hold a liquid phase of a working fluid in the interior chamber,


wherein the insulating layer of the at least one interior chamber wall is directly against the one or more of the stator or the rotor such that heat from the one or more of the stator or the rotor vaporizes the working fluid in the porous wick lining of the at least one interior chamber wall and the working fluid condenses at or within the porous wick lining of at least one other interior chamber wall to cool the one or more of the stator or the rotor.




2. The electric motor of claim 1, wherein the one or more of the stator or the rotor includes one or more conductive windings such that the heat from the one or more conductive windings vaporizes the working fluid in the porous wick lining of the at least one interior chamber wall and the working fluid condenses at or within the porous wick lining of the at least one other interior chamber wall to cool the one or more conductive windings.

3. The electric motor of claim 2, wherein the interior chamber walls form an elongated interior portion of the interior chamber that is located between and directly adjacent to neighboring conductive coils of the one or more conductive windings.


5. The electric motor of claim 3, wherein the interior chamber walls also form an elongated exterior portion of the interior chamber that is located outside of the conductive coils.

(see claim 1 section (g) for chamber is directly against stator).


8. An aircraft motor comprising:

a rotor configured to rotate around a stator and to rotate an electrically driven propeller of an aircraft, the rotor including conductive coils through which electric current is conducted to rotate the rotor around the stator; and

a heat pipe assembly engaged with the conductive coils of the rotor,

the heat pipe assembly including plural connected interior chamber walls having porous wick linings along the interior chamber walls,









the interior chamber walls forming and sealing an interior chamber,


the porous wick linings of the interior chamber walls configured to hold a liquid phase of a working fluid in the interior chamber, 

wherein at least one of the interior chamber walls is configured to be positioned such that heat from the conductive coils of the rotor at least partially vaporizes the working fluid in the porous wick lining of at least one interior chamber wall and the working fluid condenses at or within the porous wick lining of at least one other interior chamber wall to cool the conductive coils.


11. The aircraft motor of claim 8, wherein the interior chamber walls form a rotor sleeve and end plate in which the rotor of the motor is located.

12. The aircraft motor of claim 11, wherein the end plate includes elongated fins that axially project away from the end plate in directions parallel to an axis of rotation of the rotor, wherein the interior chamber extends into the elongated fins.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 2013/0312939 A1).
RE claim 8, Uchida teaches a heat pipe assembly 10 (Figs.4, 6) comprising:  plural connected walls 15B having porous wick linings 14 along the walls 15B, wherein the walls form and seal an interior chamber (see ¶ 49 for interior of chamber is sealed), wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber (¶ 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Chamberlin et al. (US 2012/0305226 A1).
RE claim 9/8, Uchida has been discussed above. Uchida does not teach the walls are shaped and sized to be located outside of and directly contact a stator of a motor.
Chamberlin suggests that heat pipe assembly (14) is well-known to be utilizedin an electric machine such that the walls 12 are shaped and sized to be located outside of and directly contact a stator 26 of a motor 10 (Fig.8), such arrangement allows component of the electric machine to be cool which can increase the performance and lifespan of the electric machine (¶ 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida by utilizing the heat pipe (as disclosed by Uchida) in any applicable application (e.g.: motor) as disclosed by Chamberlin, for the same reasons as discussed above.

Allowable Subject Matter
Claims 10, 11 and 21-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 10/9, the prior-art does not teach, inter alia, the walls form elongated fins that radially project away from an axis of rotation of the motor, and wherein the interior chamber extends into the fins.
RE claim 11/9, the prior-art does not teach, inter alia, support posts located between the walls to structurally support the walls away from each other.
RE claim 21/8, the prior-art does not teach, inter alia, the walls are in a shape of a motor end bell to engage coils of a motor and are configured to be positioned proximate to the coils of the motor such that heat therefrom at least partially vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the coils of the motor.
RE claim 22/8, the prior-art does not teach, inter alia, the walls are in a shape of a transformer bobbin to engage coils of a transformer and are configured to be positioned proximate to the coils of the transformer such that heat therefrom at least partially vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the coils of the transformer.
RE claim 23/8, the prior-art does not teach, inter alia, the walls are in a shape of a rotor sleeve to extend around an exterior of a rotor and are configured to be positioned proximate to the rotor such that heat therefrom at least partially vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the rotor.
RE claim 24/8, the prior-art does not teach, inter alia, the walls are in a shape of an outer housing of a motor and are configured to be positioned proximate to an exterior of the motor such that heat therefrom at least partially vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the exterior of the motor.
RE claim 25/8, the prior-art does not teach, inter alia, the walls are in a shape of an enclosure for a magnet of a motor and are configured to be positioned proximate to the magnet of the motor such that heat therefrom at least partially vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the magnet of the motor.
RE claim 26/8, the prior-art does not teach, inter alia, the walls are in a shape of an enclosure for a conductive rod of a motor and are configured to be positioned proximate to the conductive rod of the motor such that heat therefrom at least partially vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the conductive rods of the motor.
RE claim 27/8, the prior-art does not teach, inter alia, an insulating layer coupled with at least one of the walls on a side of the at least one wall that is opposite of the porous wick lining of the at least one wall, wherein the insulating layer of the at least one wall is directly against a conductive component of an electromagnetic power conversion device such that heat from the conductive component vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the conductive component of the electromagnetic power conversion device.
RE claim 28/8, the prior-art does not teach, inter alia, an insulating layer coupled with at least one of the walls on a side of the at least one wall that is opposite of the porous wick lining of the at least one wall, wherein the insulating layer of the at least one wall directly contacts against conductive coils of both adjacent conductive windings of an electromagnetic power conversion device such that heat from the conductive windings vaporizes the working fluid in the porous wick lining of the at least one wall and the working fluid condenses at or within the porous wick lining of at least one other wall to cool the conductive windings of the electromagnetic power conversion device.
Claims 29 is allowable for its dependency on claim 28.
RE claim 30/8, the prior-art does not teach, inter alia, an insulating layer coupled with at least one of the walls on a side of the at least one wall that is opposite of the porous wick lining of the at least one wall, wherein the heat assembly includes a first portion that is disposed between coils of adjacent conductive windings of an electromagnetic power conversion device in a circumferential direction, and a second portion that is disposed on an inner radial side of the first portion and the adjacent conductive windings.
Claim 31 is allowable for its dependency on claim 30.

Allowable Subject Matter
Claims 32-34 are allowed.
RE claim 32, the prior-art does not teach a plurality of heat pipe assemblies, wherein each of the heat pipe assemblies comprises: plural connected walls having porous wick linings along the walls, wherein the walls form and seal an interior chamber, and wherein the porous wick linings of the walls are configured to hold a liquid phase of a working fluid in the interior chamber, wherein a plurality of conductive windings extend along a circular ring around an axis of rotation of an electromagnetic power conversion device, and wherein the plurality of heat pipe assemblies comprises: a first group of heat pipe assemblies disposed on a first side of the ring along a direction of the axis of rotation, and a second group of heat pipe assemblies disposed on a second side of the ring opposite the first side along the direction of the axis of rotation.
Claims 33 and 34 are allowable for its dependency on claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834